ON Petition eor a Rehearing.
Elliott, C. J.
It has long been the practice of this court, upon objections made in the brief of counsel, to refuse to consider a bill of exceptions, or parts of a bill, not properly in the record or properly framed. No motion to strike out the bill is necessary. The court, upon its attention being properly directed to the question in the brief, will decide whether the bill is in the record, and whether it is sufficient.
*392The settlement of a bill of exceptions is a judicial duty, and hence can not be delegated. England v. Clark, 4 Scam. 486; Toledo, etc., Co. v. Rogers, 48 Ind. 427; Poteet v. County Commissioners, 30 W.Va. 58. When it appears that the bill is duly settled and authenticated it imports absolute verity. Walls v. Anderson, etc., 60 Ind. 56; Beavers v. State, 58 Ind. 530; Thames, etc., Co. v. Beville, 100 Ind. 309. As the settlement of the bill is a judicial duty that can not be delegated, it results that it must be completed as the law requires before it is signed by the judge. Prior to the enactment of the statute which provides that written instruments-may be brought into' the bill by reference, the law required that written instruments should be copied into the bill before signing. Board, etc., v. Embree, 7 Blackf. 461; Spears v. Clark, 6 Blackf. 167; Doe v. Makepeace, 8 Blackf. 575; Mills v. Simmonds, 10 Ind. 464; Irwin v. Smith, 72 Ind. 482 (489). Under the present statute such instruments may be brought in by reference, but in order to bring-them into the bill in that mode the instruments must appear to have been offered in evidence, they must be clearly identified by the judge, and the place for their insertion must be clearly indicated by the words “ here insert.” The judge can not delegate to the clerk, to the stenographer, or to anyi one else the authority to put a written instrument into a bill of exceptions. He may, however, where the instrument has been given in evidence, and is clearly identified, cause its introduction into the bill by a strict compliance with the statute. Where this is done no judicial duty is delegated to the clerk, for all that is required of him is to register the decision of the judge as to what shall go into the bill of exceptions. In this instance the recitals of the bill of exceptions indicate that the judge delegated to the clerk the authority to take from a record in the auditor’s office an order and insert it in the bill. This was an improper delegation of duty, inasmuch as it devolved upon the clerk the duty of determining what part of the record should *393go into the bill, as well as the duty of determining what was actually in evidence. If the order had been entered of record in another State, or in another county, we think no one would doubt that the judge could not assign to the clerk the duty of bringing it into the record, and the principle must be the same irrespective of the question of the locality of the record. The only rule that can be safely followed is that which requires the instruments actually given in evidence to be identified by the judge, leaving nothing for the clerk to do but file and copy them.
Filed Feb. 26, 1892.
Petition overruled.